                                                                        JS-6




             UNITED STATES DISTRICT COURT
            CENTRAL DISTRICT OF CALIFORNIA


ELLIOT MCGUCKEN,
       Plaintiff,                   CV 18-4837 DSF (GJSx)

                 v.                 JUDGMENT

DMI HOLDINGS, et al.,
      Defendants.




  The Court having granted a motion for default judgment,

   IT IS ORDERED AND ADJUDGED that Plaintiff Elliot
McGucken is awarded statutory damages for Defendant DMI
Holdings’ copyright infringement in the amount of $60,000,
statutory damages for Defendant’s violations of the Digital
Millennium Copyright Act in the amount of $60,000, $6,000 in
attorneys’ fees pursuant to Local Rule 55-3, and that Plaintiff
recover costs of suit pursuant to a bill of costs filed in accordance
with 28 U.S.C. § 1920.



   Date: April 9, 2019              ___________________________
                                    Dale S. Fischer
                                    United States District Judge
